DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/5/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/6/2021 listed below have been reconsidered as indicated.
a)	The amendments to the specification addressing trade marks is acknowledged.

b)	The objection of claim 12 is withdrawn.

c)	The rejections of claims 10-15 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more are withdrawn because the primers being “barcoded” renders them substantially different than naturally occurring products.

d)	The rejection of claim(s) 10 under 35 U.S.C. 102(a)(1) as being anticipated by Sato (Clin Cancer Res. 2005. 11(13):4681-4688) is withdrawn in view of the amendments to the claims.

e)	The rejections of claim(s) 10-11 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Kitazono (Pancreas. 2013. 42(7):1120-1128) are withdrawn in view of the amendments to the claims.

f)	The rejection of claim(s) 10 under 35 U.S.C. 102(a)(1) as being anticipated by Szafranska (Clinical Chemistry. 2008. 54(10):1716-1724) is withdrawn in view of the amendments to the claims.

g)	The rejection of claim(s) 10, 11 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Jiao (PLoS ONE. 2012. 7(2):e32068) are withdrawn in view of the amendments to the claims.



i)	The rejections of claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Baker (US 2006/0166230 A1), are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claim 10 is drawn to a kit comprising one or more primer sets for amplifying a biomarker mRNA or a biomarker miRNA. The biomarker mRNA is selected from the group of ERBB2, GAPDH, GNAS, IL1B, KRAS, MUC-1, MUC-2, MUC-4, MUC-5AC, MUC-7, PGE2-R, PTGER2, PTGES2, PTGS1 and TP63. The biomarker miRNA is selected from the group of hsa-miR-101, hsa-miR-106b, hsa-miR-10a, hsa-miR-142-3p, hsa-miR-155, hsa-miR-17-3p, hsa-miR-18a, hsa-miR-21, hsa-miR-217, hsa-miR-24, hsa-miR-30a-3p, hsa-miR-342-3p, hsa-miR532-3p, hsa-miR-92a and hsa-miR-99b. The claim broadly encompasses a single of set of primers for any one of the biomarker mRNAs or biomarkers miRNAs, as well as primer sets for any combination of the recited biomarkers. Additional primer sets are encompassed by the claimed kit in view of the use of the transition term “comprising”.
As amended the claim requires the “one or more primer sets are barcoded”, which is interpreted as requiring each primer set of the one or more primer sets 
	Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of using a product does not differentiate a product claim from the prior art, if the prior art product teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g).
The preamble of claim 10 states the kit is “for differentiating between high-risk and low-risk intraductal papillary mucinous neoplasms and the level of cyst dysplasia”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(II). In the present case, the preamble does not recite any structural limitations of the primers set forth in the body of the claim nor does it recite any feature or element that limits the structure of the required primer sets.
The structure of the one or more primer sets is not limited in any manner and broadly encompasses any primer set that is capable of amplifying some portion of one of the recited biomarker mRNAs or one of the recited biomarker miRNAs.
The term “kit” is broadly interpreted as any collection reagents that are used together or reported together as part of a disclosure.



Claim 12 further limits claim 10 by limiting the one or more primer sets to primer sets for amplifying three biomarkers selected from the group of hsa-miR-21, hsa-miR-142-3p, hsa-miR-342-3p, IL1B, KRAS, MUC4, MUC7, PTGER, TP63 and PTGES2.

Claim 13 further limits claim 10 by limiting the one or more primer sets to primer sets for amplifying IL1B, MUC4 and PTGES2.

Claim 14 further limits claim 10 by requiring a primer set for amplifying a reference mRNA, which broadly encompasses any set of primers for any mRNA that may be used, for example for normalization.

Claim 15 further limits claim 14 by requiring the reference mRNA to be RPLP0.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are new rejections necessitated by the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 10, from which claims 11-15 depend, has been amended to require “the one or more primer sets are barcoded”.
The particular primers for the targets recited in claim 10 are disclosed in Tables 4 and 5. There is no indication that the primers contemplated by and disclosed by applicant in these tables were “barcoded” in any manner.
The only reference to “barcodes” in the instant specification as identified by the Remarks is paragraph 47, which in its entirety states:
In some embodiments, the current invention provides a kit for performing a barcode-based (e.g., NanoString™ based) assay to quantify expression of mRNAs and miRNAs belonging to a profile of differentially expressed molecules in a sample of an individual having pancreatic cancer. NanoString™ based assays are described in U.S. Pat. Nos. 8,415,102, 8,519,115, and 7,919,237.

This generic reference to a “barcode-based…assay” does not provide support for a kit comprising one or more primer sets that are “barcoded”.  

	In view of the instant specification extremely limited discussion of “barcodes”, one would not have reasonable found applicant to be in possession of the kits presently claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wylie (US 2014/0100124 A1).
Regarding claim 10, Wylie teaches a combination of primer sets. One set of primers includes primers for Kras and barcoding primers for Tag PCR. A second set of primers includes primers for GNAS and barcoding primer for Tag PCR. Each of these sets of primers are “barcoded” because each set has at least one primer that is “barcoded”. See para. 181.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (Clin Cancer Res. 2005. 11(13):4681-4688; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Sato teaches a combination of primer sets, including primer sets for amplifying GAPDH among other primer sets (p. 4682, Semiquantitative reverse-transcription PCR).
Sato does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Sato such that they are used in conjunction with generic arrays and/or permits the simultaneous detection of a plurality of expression products from a plurality of biological samples as taught by Monforte. The modification has a reasonable expectation of success it is combines known elements according to guidance provided by the state of the art.

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazono (Pancreas. 2013. 42(7):1120-1128; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Kitazono teaches a primer set for amplifying MUC4 (p. 3, RNA extraction and PR-PCR).
Regarding claim 11, Kitazono further teaches the primer set is used in a study along with an antibody for MUC4 (p. 3, Evaluation of Monoclonal antibodies for MUC4).
Regarding claim 14, Kitazono further teaches the MUC4 primer set is used in a study along with a primer set for amplifying the reference mRNA ACTB (p. 3, RNA extraction and PR-PCR).
Kitazono does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 104, 105, 106, 107, 109, 111, 113, 115, 117, 118, 119, 153, 154, 156, 157, 158, 159, 160, 164, 169, 233, 264, 268 and 269; and claim 2.
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Kitazono such that they are used in conjunction with generic arrays and/or permits the simultaneous detection of a plurality of expression products from a plurality of biological samples as taught by Monforte. The .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over S Szafranska (Clinical Chemistry. 2008. 54(10):1716-1724; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Szafranska teaches a combination of primer sets that includes a primer set for hsa-miR-24, hsa-miR-155 and hsa-miR-217 (Table 2).
Szafranska does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 104, 105, 106, 107, 109, 111, 113, 115, 117, 118, 119, 153, 154, 156, 157, 158, 159, 160, 164, 169, 233, 264, 268 and 269; and claim 2.
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
.

Claims 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato Jiao (PLoS ONE. 2012. 7(2):e32068; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Jiao teaches a combination of primer sets that amplify KRAS, GAPDH and miR-21 (p. 2, RT-qPCR; and p. 4, RT-qPCR validates the microarray results).
Regarding claim 11, Jiao teaches one or more binding agents for the proteins KRAS and GAPDH (p. 3, Western Blotting).
Regarding claim 14, Jiao teaches expression levels were normalized to GAPDH (p. 2, RT-qPCR), making GAPDH a reference mRNA.
Jiao does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Jiao such that they are used in conjunction with generic arrays and/or permits the simultaneous detection of a plurality of expression products from a plurality of biological samples as taught by Monforte. The modification has a reasonable expectation of success it is combines known elements according to guidance provided by the state of the art.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei (Clin Cancer Res. 2012. 18(17):4713-4724 and Supplementary Materials; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Matthaei teaches a combination of primer sets for amplifying miRNAs, including hsa-miR-24, hsa-miR-30a-3p, hsa-miR-18a, hsa-miR-92a, hsa-miR-342-3p, hsa-miR-99b, hsa-miR-106b, hsa-miR-142-3p, hsa-miR-532-3p and hsa-miR-21 (Supplemental Figure 5).
Regarding claim 12, Matthaei teaches the combination of primer sets for amplifying miRNAs includes hsa-miR-21, hsa-miR-142-3p and hsa-miR-342-3p as noted above.
Matthaei does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 104, 105, 106, 107, 109, 111, 113, 115, 117, 118, 119, 153, 154, 156, 157, 158, 159, 160, 164, 169, 233, 264, 268 and 269; and claim 2.
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Matthaei such that they are used in conjunction with generic arrays and/or permits the simultaneous detection of a plurality of expression products from a plurality of biological samples as taught by Monforte. The modification has a reasonable expectation of success it is combines known elements according to guidance provided by the state of the art.

Claims 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2006/0166230 A1; previously cited) in view of Monforte (US 2005/0170373 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 10, Baker teaches of a combination of primer sets, including a primer set for amplifying ERBB2 (Table 3).
Regarding claims 14 and 15, Baker further teaches the combination of primer sets includes a primer set for amplifying RPLP0 (Table 3).
Baker does not specifically teach the primer sets are “barcoded”.
However, Monforte teaches that barcoding of primers either through universal sequences for universal amplification or barcode sequences was known (Abstract; and para. 9, 10, 11, 12, 13, 14, 20, 21, 22, 24, 25, 26, 27, 28, 49, 50, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 78, 79, 80, 81, 90, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101 , 102, 103, 104, 105, 106, 107, 109, 111, 113, 115, 117, 118, 119, 153, 154, 156, 157, 158, 159, 160, 164, 169, 233, 264, 268 and 269; and claim 2.
Monforte further teaches that barcodes and universal sequences are advantageous in that they add a powerful tool that permits the use (and reuse) of "generic arrays" and generic labeled probes (para. 9) and are a means by which the nucleic acid sample is arrayed onto an array platform for expression profiling and permits the simultaneous detection of a plurality of expression products from a plurality of biological samples (para. 10).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have barcoded the primer sets of Baker such that they are used in conjunction with .

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634